Little, J.
On the trial of one accused of murder, who set up as his defense that the gun, a shot from which inflicted the fatal wound, was accidentally discharged, it was error to charge the jury that if they believed from the evidence “ that the killing of the deceased . . was the result of criminal negligence — gross negligence in the handling of his Winchester rifle while it was pointing in her direction, in the direction of her body, it would constitute the offense of murder.” Austin v. State, 110 Ga. 748.
While the evidence fully authorized the verdict of guilty, the jury might, if they saw proper, have believed the statement of the accused. It was therefore material, if any charge on the subject was given, that the legal principles applicable to the defense set up by the statement should have been correctly stated to the jury.

Judgment reversed.


All the Justices concurring.